The lease executed by Catharine Beahan to the plaintiff was in consideration of several covenants on his part, one of which was, that she should have a lien, as her security for the payment of the rent, on all goods, implements, stock, fixtures, tools and other personal property which might be put on the demised premises; and that upon the non-payment of the rent, she might re-enter upon the demised premises, and enforce her lien by taking and selling his property thereon, in the same manner in which property might he taken and sold by virtue of a chattel mortgage. In the view I take of the rights of the parties under this provision of the lease, it is unnecessary to consider the objections taken by the it respondent. That it did not, by apt words, create the relation of mortgagor and mortgagee between the parties to it; and if it did, it was inoperative upon any property which, at the time of its execution, was not, actually or potentially, either possessed or owned by McCaffrey. *Page 470 
One object of the provision was, to invest Mrs. Beahan, after default in the payment of rent, with power to re-enter on the demised premises, and enforce its payment by taking such of the personal property of McCaffrey as had, through his agency, been placed thereon, and sell the same after the manner of taking and selling such property by virtue of a chattel mortgage; and for this purpose, it is not material whether any lien, prior to the actual taking, was or was not intended to be created by it. If a party borrow of another a sum of money, and in consideration thereof, to secure its payment, should covenant with the lender that in the event of his failure to pay at stipulated time, it should be lawful for the lender to enter upon the premises of the borrower and enforce the payment of the money borrowed by taking and selling his personal property thereon, in the manner of conducting sales under a chattel mortgage, such a covenant, as between the parties to it, would not be in contravention of any statute or rule of public policy; thus much, if nothing more, was secured to Mrs. Beahan by the provision referred to. The court whose judgment we are considering placed its affirmance of the judgment rendered at Circuit upon the ground that McCaffrey's covenant, conferring upon Mrs. Beahan the right, in default of the payment of the rent, to re-enter upon the demised premises, and enforce its payment by seizing and selling his personal property thereon, was a mere license, and revocable. It was more; it was an agreement under which, in consideration of this covenant, he was permitted to enter upon and enjoy the benefits of her property, and as irrevocable as her covenant authorizing him to enter, or his covenant to pay the rent.
The judgment appealed from, as well as the judgment at Circuit, should be reversed, and a new trial ordered.
All concur; EARL, C., in DWIGHT'S opinion.
Judgment reversed. *Page 471